128 F.3d 788
UNITED STATES of America, Appellant,v.Michael GALANTE, Defendant-Appellee.
No. 831, Docket 96-1464.
United States Court of Appeals,Second Circuit.
Nov. 5, 1997.

Suggestion for a rehearing in banc of an appeal from a judgment of the United States District Court for the Southern District of New York;  Lawrence M. McKenna, Judge.
Mary Jo White, U.S. Atty. for the Southern District of New York City, Guy Petrillo, Asst. U.S. Atty., and Daniel C. Becker, Asst. U.S. Atty., for Appellant.
Before: WINTER, Chief Judge, KEARSE, WALKER, McLAUGHLIN, JACOBS, LEVAL, CALABRESI, CABRANES, and PARKER, Circuit Judges.
PER CURIAM:


1
Upon consideration by the active judges of the appellant's suggestion for a rehearing in banc, the suggestion is denied;  the court regards the panel decision as limited to its precise facts and not an invitation to district judges to depart downward in the absence of truly exceptional family circumstances.